         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

JOHN WEATHERWAX,                                 :
     Plaintiff,                                  :
                                                 :
       v.                                        :   Case No. 3:19cv1502(KAD)
                                                 :
WARDEN KRISTINE BARONE, ET AL.,                  :
    Defendants.                                  :

                  RULING ON MOTION FOR SUMMARY JUDGMENT
                      FILED BY DEFENDANT SCOTT-HINTON

Preliminary Statement

       The plaintiff, John Weatherwax (“Weatherwax”), a sentenced inmate confined at the

Garner Correctional Institution in Newtown, Connecticut, initiated this civil rights action against

Warden Kristine Barone, Deputy Warden Jeannotte, Captain Claudio, and Registered Nurse Jane

Doe. Upon initial review pursuant to 28 U.S.C. § 1915A(b), the court permitted the Eighth

Amendment deliberate indifference to health and safety claim to proceed against Warden

Barone, Deputy Warden Jeannotte, and Captain Claudio in their individual capacities and the

Eighth Amendment deliberate indifference to medical needs claim against Nurse Jane Doe in her

individual capacity. Weatherwax subsequently sought leave to file an amended complaint

against Registered Nurse Alice Scott-Hinton, formerly listed in the complaint as Registered

Nurse Jane Doe, and the Department of Correction and to withdraw his claims against all other

defendants named in the complaint. On April 6, 2020, the court granted the motion to amend;

reviewed the allegations asserted in the amended complaint; dismissed all claims against the

Department of Correction, dismissed the claim seeking monetary damages for violations of

Weatherwax’s Eighth Amendment rights by Nurse Scott-Hinton in her official capacity,

dismissed the Eighth Amendment claim that Nurse Scott-Hinton was deliberately indifferent in
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 2 of 14




treating the laceration to Weatherwax’s face; but concluded that the Eighth Amendment claim

that Nurse Scott-Hinton, in her individual capacity, was deliberately indifferent to an injury to

Weatherwax’s left ribs could proceed. See ECF Nos. 20, 21.

       Defendant Scott-Hinton moves for summary judgment as to the Eighth Amendment

claim that proceeds against her. For the reasons set forth below, the motion is granted.

Standard of Review

       A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule

56(a), Fed. R. Civ. P.; see also Nick's Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Nick's Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are

material is determined by the substantive law. Anderson, 477 U.S. at 248. “The same standard

applies whether summary judgment is granted on the merits or on an affirmative defense. . . .”

Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010).

       The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party meets this burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). The nonmoving

party cannot “rely on conclusory allegations or unsubstantiated speculation” but “must come

forward with specific evidence demonstrating the existence of a genuine dispute of material


                                                 2
             Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 3 of 14




fact.” Robinson v. Concentra Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (internal quotation

marks and citation omitted). To defeat a motion for summary judgment, the nonmoving party

must present such evidence as would allow a jury to find in his favor. Graham v. Long Island

R.R., 230 F.3d 34, 38 (2d Cir. 2000).

         Although the court is required to read a self-represented “party's papers liberally and

interpret them to raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d

51, 62 (2d Cir. 2015), “unsupported allegations do not create a material issue of fact” and do not

overcome a properly supported motion for summary judgment. Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000).

Facts1

         Alice Scott-Hinton is a registered nurse employed by the State of Connecticut

Department of Correction who worked at MacDougall-Walker Correctional Institution from

February 2012 until April 2020. Def’s. L.R. 56(a)1 ¶¶ 1-2.



         1   The facts are taken from the Defendant's Local Rule 56(a) Statement (“Def’s. L.R. 56(a)1”), [ECF No.
44-1], and Exhibits 1 through 3, [ECF. Nos. 44-3 to 44-5], filed in support of the Local Rule 56(a)1 Statement.
Local Rule 56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2 Statement which
contains separately numbered paragraphs corresponding to the paragraphs set forth in the moving party’s Local Rule
56(a)1 Statement and indicating whether the opposing party admits or denies the facts set forth by the moving party
in each paragraph. Each admission or denial must include a citation to an affidavit or other admissible evidence. In
addition, the opposing party must submit a list of disputed factual issues. D. Conn. L. Civ. R. 56(a)2 and 56(a)3.
          Defendant Scott-Hinton informed Weatherwax of these requirements. See Notice to Self-Represented
Litigant Concerning Motion for Summary Judgment, ECF No. 44-6. Although Weatherwax has filed a
memorandum in opposition to the motion for summary judgment that includes responses to Scott-Hinton’s Local
Rule 56(a)1 Statement, the responses lack citations to an affidavit or declaration or other admissible evidence. See
ECF No. 54 at 1-5. Because Weatherwax has not filed a proper Local Rule 56(a)2 Statement, the Defendant Scott-
Hinton’s facts are deemed admitted. See D. Conn. L. Civ. R. 56(a)1 (“All material facts set forth in said statement
and supported by the evidence will be deemed admitted unless controverted by the statement required to be filed and
served by the opposing party in accordance with Rule 56(a)2.”).
          The court also considers the verified Amended Complaint, ECF No. 21, which may be considered as an
affidavit for summary judgment purposes. See Curtis v. Cenlar FSB, 654 F. App'x 17, 20 (2d Cir. 2016) (“Though
we may treat [plaintiff's] verified complaint ‘as an affidavit for summary judgment purposes,’ the allegations
contained therein can suffice to defeat summary judgment only insofar as they were made on personal knowledge.”)
(quoting Conlon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).
                                                         3
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 4 of 14




       On June 29, 2019, Weatherwax, a sentenced inmate, was confined in a cell in Q-Pod in

the MacDougall Building of MacDougall-Walker Correctional Institution. Am. Compl., ECF

No. 21, at 2 ¶ 6. At 12:30 a.m. on June 30, 2019, Weatherwax’s cellmate assaulted him. Id. At

approximately 1:20 a.m., Nurse Scott-Hinton assessed Weatherwax for injuries. Def’s. L.R.

56(a)1 ¶ 4. Weatherwax was bleeding from a laceration on the left side of his face and

complained about other issues, including pain in one of his fingers and pain in his left ribs. Id.

¶¶ 5, 8. Nurse Scott-Hinton’s primary concerns were to stop the bleeding and to determine

whether the laceration required Weatherwax’s transfer to a hospital for sutures or whether she

could clean, dress, and close the wound with the medical supplies that were available to her. Id.

¶ 6. Nurse Scott-Hinton assessed the severity of the wound and concluded that it did not require

treatment at a hospital and that she could clean and close the wound using Steri-Strips. Id. ¶ 7.

       After cleaning Weatherwax’s facial laceration and applying Steri-Strips to close the

wound, Nurse Scott-Hinton asked Weatherwax about his complaint pertaining to pain in one of

his fingers. Id. ¶ 8. Weatherwax indicated again that his finger hurt. Id. Nurse Scott Hinton

checked for swelling and range of motion. Based on her examination, Scott-Hinton determined

that Weatherwax’s finger did not require treatment. Id.

       An officer who had accompanied Weatherwax to the medical department asked Scott-

Hinton if she was finished with Weatherwax. Id. ¶ 9. Scott-Hinton indicated that she had

finished with her assessment and treatment of Weatherwax’s injuries and that he could be

escorted from the medical department. Id. Nurse Scott-Hinton did not examine Weatherwax’s

ribs during her assessment of his injuries on June 30, 2019. Id. She did not receive any inmate

requests from Weatherwax seeking treatment for his rib pain and did not treat Weatherwax at


                                                 4
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 5 of 14




any other time after June 30, 2019. Id. ¶¶ 11-12.

       An officer escorted Weatherwax from the medical department to a cell in the restrictive

housing unit. Am. Compl., ECF No. 21, at 5 ¶ 22. Weatherwax remained in the restrictive

housing unit for fifteen days. Id. ¶ 23. During his confinement in the restrictive housing unit,

Weatherwax complained every day about pain that he was experiencing in his left ribs. Id.

       Weatherwax’s medical records reflect that on July 8, 2019, a mental health provider met

with him. Id. ¶ 14. The mental health provider’s notation does not include complaints by

Weatherwax about rib pain. Id. On July 16, 2019, Weatherwax submitted an inmate request

seeking dental care. Id. ¶ 15; ECF No. 46, Ex. 1, Attach. B (Medical Records at 7).

Weatherwax did not mention rib pain in the request. Id.

       On July 18, 2019, a nurse called Weatherwax to the medical department for a sick

call/prompt care visit. Id. ¶ 16; ECF No. 46, Ex. 1, Attach. B (Medical Records at 8).

Weatherwax did not show up for the visit. Id. In completing a medical incident report on July

21, 2019, Registered Nurse Burns noted that Weatherwax complained of no injuries. Id. ¶ 17;

ECF No. 46, Ex. 1, Attach. B (Medical Records at 10). On July 14, 2019, Weatherwax

submitted an inmate request to Regional Chief Operating Officer Shea complaining that he had

been involved in an altercation with his cellmate and had suffered an injury to his ribs and a

laceration to his face and had not received treatment for the injuries. Id. ¶ 18; ECF No. 46, Ex. 1,

Attach. B (Medical Records at 11-12). On July 23, 2019, in response to this request, RCOO

Shea indicated that his medical records reflected that a nurse had examined him after the incident

and that a subsequent appointment with a medical provider had been scheduled but he had

refused to attend the appointment. Id.


                                                 5
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 6 of 14




       On July 28, 2019 and on August 1, 2019, nurses called Weatherwax to the medical

department for a sick call/prompt care visit. Id. ¶¶ 19-20; ECF No. 46, Ex. 1, Attach. B (Medical

Records at 13-14). Weatherwax refused to attend both visits because he did not think he should

have to pay the $3.00 co-pay for a visit to discuss a pre-existing injury. Id.

       On August 4, 2019, Weatherwax submitted an inmate request for mental health care

pertaining to symptoms he had experienced following the June 30, 2019 altercation with his

cellmate. Id. ¶ 22; ECF No. 46, Ex. 1, Attach. B (Medical Records at 17). Weatherwax did not

mention that he had suffered an injury to his ribs or that he was experiencing pain in his ribs in

the request. Id.

       On August 5, 2019, Registered Nurse Hite examined Weatherwax during a sick

call/prompt care appointment. Id. ¶ 23. During the appointment, Weatherwax complained about

rib pain. Id. Nurse Hite entered an order that Weatherwax undergo x-rays of his ribs and

prescribed acetaminophen for pain. Id. Weatherwax underwent x-rays of his ribs later that day.

Id. ¶ 24; ECF No. 46, Ex. 1, Attach. B (Medical Records at 22). The x-rays revealed: “mildly

displaced left lateral seventh rib and nondisplaced left lateral eighth rib fractures with associate

callous formation.” Id.

Discussion

       Defendant Scott-Hinton asserts three arguments in support of her motion for summary

judgment. She contends that Weatherwax failed to exhaust remedies available under State of

Connecticut Department of Correction Administrative Directive 8.9 prior to filing this lawsuit;

she was not deliberately indifferent to a serious medical need; and she is entitled to qualified

immunity.


                                                  6
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 7 of 14




       Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act requires prisoners to exhaust administrative remedies

before filing a federal lawsuit relating to prison conditions. See 42 U.S.C. § 1997e(a) (“No

action shall be brought with respect to prison conditions under section 1983 of this title, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.”). This exhaustion requirement

applies to all claims regarding “prison life, whether they involve general circumstances or

particular episodes.” Porter v. Nussle, 534 U.S. 516, 524, 532 (2002).

       Exhaustion of all available administrative remedies must occur regardless of whether the

administrative procedures provide the relief that the inmate seeks. See Booth v. Churner, 532

U.S. 731, 741 (2001). Furthermore, prisoners must comply with all procedural rules regarding

the grievance process prior to commencing an action in federal court. See Woodford v. Ngo, 548

U.S. 81, 90-91, 93 (2006) (proper exhaustion “means using all steps that the agency holds out ...

(so that the agency addresses the issues on the merits) ... [and] demands compliance with agency

deadlines and other critical procedural rules”). An inmate's failure to exhaust administrative

remedies is only excusable if the remedies are in fact unavailable. See Ross v. Blake, ___

U.S.___, 136 S. Ct. 1850, 1858 (2016). The Supreme Court described three situations in which

official prison administrative remedies might be unavailable because the procedures could not be

used by an inmate to obtain relief for the conduct or conditions complained about. Id. 1859-60.

First, an administrative remedy may be unavailable when “it operates as a simple dead end—

with officers unable or consistently unwilling to provide any relief to aggrieved inmates.” Id. at

1859. Second, “an administrative scheme might be so opaque that it becomes, practically


                                                  7
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 8 of 14




speaking, incapable of use” because an “ordinary prisoner can[not] discern or navigate it” or

“make sense of what it demands.” Id. (citations omitted). Third, an administrative remedy may

be unavailable “when prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation.” Id. at 1860.

       Exhaustion of administrative remedies is an affirmative defense. Thus, Scott-Hinton

bears the burden of proof. See Jones v. Bock, 549 U.S. 199, 216 (2007). On January 20, 2021,

she filed an answer to the amended complaint raising the defense of failure to exhaust

administrative remedies. See ECF No. 38. Once a defendant establishes that administrative

remedies were not exhausted before the plaintiff commenced the action, the plaintiff must

establish that the administrative remedy procedures were not available to him under Ross.

       There is no dispute that the administrative remedies for medical care claims are set forth

in State of Connecticut Department of Correction Administrative Directive 8.9, entitled

Administrative Remedy for Health Care, and were in effect as of June 30, 2019 when

Weatherwax was involved in an altercation with his inmate and was assessed by Nurse Scott-

Hinton. See Def’s. L.R. 56(a)1 ¶ 25; ECF No. 44-5, Ex. 2, Attach. A (Admin. Dir. 8.9, in effect

as of July 24, 2012). Nor does Weatherwax dispute that he was familiar with the Administrative

Remedies procedures set forth in that Directive prior to and after the altercation with his cell

mate on June 30, 2019. See Compl. at 3; Mem. Opp’n Mot. Summ. J., ECF No. 54, at 5.

       Administrative Directive 8.9 provides Health Services Review procedures to address two

types of issues or claims related to the medical, dental, or mental health care of an inmate:

(1) Diagnosis and Treatment issues and (2) Administrative health care issues involving a

procedure, practice, policy, or the improper conduct of a health services provider. See


                                                 8
         Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 9 of 14




Administrative Directive 8.9(9)(A) & (B).

       An inmate seeking review in either circumstance, must first attempt to seek informal

resolution either by speaking to the appropriate staff member or by sending a written request to a

supervisor. Id. at 8.9(10) The supervisor must respond to a written attempt at informal resolution

within fifteen calendar days of receipt of the request. Id. If the informal resolution of the

inmate’s issue is unsatisfactory or unsuccessful, the inmate may apply for a Health Services

Review using the Inmate Administrative Remedy Form, CN 9602, and checking off either the

Diagnosis/Treatment box or the All Other Health Care Issues box for an administrative issue.

Id. at 8.9(11) & (12).

       As is at issue here, if the inmate seeks review of a diagnosis or the treatment or lack of

treatment of a medical, dental or mental health condition, the Health Services Review

Coordinator is required to schedule a Health Services Review Appointment with a physician,

dentist, psychologist, psychiatrist, or advanced practice registered nurse (“APRN”), as

appropriate, as soon as possible. Id. at 8.9(11)(A). If, after the appointment, the physician,

dentist, psychologist, psychiatrist or APRN concludes that the existing diagnosis or treatment is

appropriate, the inmate is deemed to have exhausted his or her health services review remedy.

Id. If the physician, dentist, psychologist, psychiatrist or APRN reaches a different conclusion

with regard to the appropriate diagnosis or course of treatment for the inmate’s condition, he or

she may either provide the appropriate diagnosis or treatment or refer the case to the Utilization

Review Committee for authorization indicating the need for different treatment. Id. at

8.9(11)(B).

       Defendant Scott-Hinton argues that Weatherwax made no attempt to exhaust his


                                                 9
        Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 10 of 14




available administrative remedies under Administrative Directive 8.9 as to his claim that on June

30, 2019, she was deliberately indifferent to his complaint of rib pain. In support of this

argument, she has submitted the Declaration of Health Services Review Coordinator Rosalee

Walker. See Def’s. L.R. 56(a)1, ECF No. 44-4, Ex. 2.

       Health Services Review Coordinator Walker reviewed the Health Services Review

database from January 1, 2019 to February 19, 2021 and found two requests for Health Services

Review filed by Weatherwax during that period. Walker Decl. ¶¶ 3-6; Ex. 46-1. The first

request was filed on August 31, 2019 and pertained to dental treatment. Id. ¶ 5. The second

request was filed on October 22, 2020 and pertained to mental health treatment and a change in

the dosage of mental health medication. Id. ¶ 6. Health Services Review Coordinator Walker

found no requests for Health Services Review addressed to Nurse Scott-Hinton’s alleged failure

to assess and provide treatment for Weatherwax’s rib pain on June 30, 2019. Id. ¶ 7.

       In his memorandum in opposition to the motion for summary judgment, Weatherwax

states that he filed two medical grievances regarding Nurse Scott-Hinton’s alleged failure to

provide him treatment on June 30, 2019 but that he did not receive responses to these grievances.

Mem. Opp’n Mot. Summ. J., ECF No. 54 at 5. He does not indicate when he placed these two

medical grievances in the administrative remedies box, whether he received receipts for the

grievances or submitted a request to the administrative remedies coordinator at MacDougall-

Walker Correctional Institution regarding the status of the disposition of the grievances, or

otherwise pursued the medical grievances any further. Nor has he submitted copies of the

medical grievances or any other evidence to support his assertion that he filed the medical

grievances. Thus, he has offered no evidence to dispute the Declaration of Health Services


                                                10
        Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 11 of 14




Coordinator Walker that there is no record of any Health Services Reviews filed by Weatherwax

pertaining to his treatment by Nurse Scott-Hinton.

       Weatherwax’s unsworn and unverified statement that he did file such medical grievances

does not create a genuine dispute of an issue of material fact as to whether he exhausted his

administrative remedies under Administrative Directive 8.9 prior to filing this action. See, e.g.,

Johnson v. Conley, No. 3:17-CV-00070 (JAM), 2018 WL 4224076, at *5–6 (D. Conn. Sept. 5,

2018) (“Osborn Correctional Institution has no record of any grievance of appeal. . . .The

foregoing casts doubt on whether these grievances were ever filed.”) (citing Chambers v.

Johnpierre, No. 3:14CV1802(VAB), 2016 WL 5745083, at *7 (D. Conn. Sept. 30, 2016)

(inmate’s “unsupported statements that he filed grievances and grievance appeals ... do not create

an issue of fact with regard to the exhaustion of his claims”) (citing, inter alia, Jeffreys v. City of

New York, 426 F.3d 549, 554 (2d Cir. 2005) (“To defeat summary judgment[,] nonmoving

parties ... may not rely on conclusory allegations or unsubstantiated speculation”)). Nor has

Weatherwax asserted that administrative remedies were unavailable to him. Accordingly, the

motion for summary judgment is granted on the ground that Weatherwax did not exhaust his

available remedies as to the Eighth Amendment deliberate indifference to medical needs claim

asserted against Nurse Scott-Hinton prior to filing this action.

       Deliberate Indifference to Medical Needs

       Nurse Scott-Hinton argues that even if Weatherwax did exhaust his available remedies as

to the claim asserted against her, he cannot establish that her conduct constituted deliberate

indifference to a serious medical need. Weatherwax contends that Scott-Hinton, as a nurse,

should have recognized and treated the injury to his ribs without his having to remind her about


                                                  11
        Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 12 of 14




it.

       The Eighth Amendment prohibits “deliberate indifference to an inmate’s serious medical

needs.” Estelle v Gamble, 429 U.S. 97, 104 (1976). An inmate must meet two elements to state

a claim that a medical provider was deliberately indifferent to his medical needs. The first

element requires the inmate to assert facts to demonstrate that his medical need or condition is

objectively serious. Hill v. Curcione, 657 F.3d 116, 122–23 (2d Cir. 2011) (a serious medical

need contemplates “a condition of urgency” such as “one that may produce death, degeneration,

or extreme pain”) (internal quotation marks and citation omitted). In determining whether a

condition is serious, the court considers whether “a reasonable doctor or patient would find [it]

important and worthy of comment,” whether the condition “significantly affects an individual's

daily activities,” and whether it causes “chronic and substantial pain.” Chance v. Armstrong, 143

F.3d 698, 702 (2d Cir. 1998) (internal quotation marks and citations omitted).

       The second element requires the inmate to prove that the medical provider “act[ed] with a

sufficiently culpable state of mind.” Hill, 657 F.3d at 122 (citation omitted). This state of mind

may be shown by the assertion of facts suggesting that the medical provider was aware that his

actions or inactions would cause a substantial risk of serious harm. Id. (“[T]he official must

“‘know[ ] of and disregard[ ] an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 837

(1994)). Mere negligent conduct or malpractice, however, does not constitute deliberate

indifference. See Hill, 657 F.3d at 123 (“ʻa complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment


                                                12
        Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 13 of 14




under the Eighth Amendment.’”) (quoting Estelle, 429 U.S. at 106); Chance, 143 F.3d at 703

(“Moreover, negligence, even if it constitutes medical malpractice, does not, without more,

engender a constitutional claim.”) (citation omitted).

        Even assuming arguendo, that the injury causing pain in Weatherwax’s left ribs was

sufficiently serious, the facts and evidence submitted by Nurse Scott-Hinton establish that she

did not have the state of mind necessary to establish an Eighth Amendment deliberate

indifference claim. Scott-Hinton declares that her failure to assess Weatherwax’s complaints of

left rib pain and/or to examine his ribs was inadvertent. Scott-Hinton Decl. ¶ 11. Her focus was

on the laceration on his face that was bleeding and assessing the severity of the injury and the

need for treatment of the injury by medical providers at an outside hospital. Id. ¶¶ 6-7. She

states that although Weatherwax initially mentioned his rib pain, he did not mention it again after

she had treated his facial laceration and had assessed the pain in one of his fingers. Id. ¶ 11. She

did not treat or assess Weatherwax after June 30, 2019 or receive any requests for treatment from

Weatherwax for rib pain. Id. ¶¶ 12-13. As noted above, these statements are deemed admitted.

        Nurse Scott-Hinton’s inadvertent failure to assess Weatherwax’s complaint of rib pain on

one occasion does not evince a culpable state of mind or callous disregard of an “excessive risk

to inmate health or safety” and constitutes negligence at most. Hill, 657 F.3d at 122.

Negligence, however, does not meet the subjective prong of the Eighth Amendment deliberate

indifference standard. Id. at 123. Nurse Scott-Hinton has met her burden of demonstrating the

absence of a genuine dispute as to a material fact as to whether she acted with deliberate

indifference. The motion for summary judgment is granted on this ground as well, and in the

alternative.


                                                13
        Case 3:19-cv-01502-KAD Document 55 Filed 09/09/21 Page 14 of 14




Conclusion

       Defendant Scott-Hinton’s Motion for Summary Judgment, [ECF No. 44], is GRANTED.

The Clerk is directed to enter judgment for the defendant and to close this case.

       SO ORDERED at Bridgeport, Connecticut this 9th day of September, 2021.

                                             ________/s/_____________________
                                             Kari A. Dooley
                                             United States District Judge




                                                14
